Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1 and 8, the closest found prior art does not teach separately or in combination the claimed subject matter of a first window disposed on the first side of the conduit and a second window disposed on the second side of the conduit; a first catalyzed layer disposed on an inner surface of the first window and a second catalyzed layer disposed on an inner surface of the second window, the first catalyzed layer and the second catalyzed layer being configured to cause a reaction with soot in the exhaust gas at an activation temperature to reduce accumulation of the soot on the first window and the second window; an optical source disposed relative to the first window and configured to emit a beam of light into the conduit through the first window; and an optical detector disposed relative to the second window and configured to receive at least a portion of the beam of light through the second window. Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious.
With regard to claim 15, the closest found prior art does not teach separately or in combination the claimed subject matter of transmitting, to an optical source, a command signal to emit a beam of light having a first intensity through an exhaust gas carrying soot; receiving, from an optical detector, a detector signal corresponding to a second intensity of at least a portion of the beam of light emitted by the optical source and received by the optical detector; determining a transmittance of the exhaust gas based on the first intensity and the second intensity; comparing the transmittance with a transmittance threshold; and initiating a corrective action based on determining that the transmittance does not satisfy the transmittance threshold, the corrective action increasing a temperature of the exhaust gas to an activation temperature for a threshold duration of time.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        2/3/2022